IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


THE UNION LABOR LIFE INSURANCE            : No. 164 EAL 2019
COMPANY, A MARYLAND                       :
CORPORATION, ON BEHALF OF ITS             :
SEPARATE ACCOUNT J.                       : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
                                          :
             v.                           :
                                          :
                                          :
ISLE OF CAPRI ASSOCIATES, L.P.,           :
ISLE OF CAPRI ASSOCIATES                  :
HORIZON, L.P., AND ISLE OF CAPRI          :
ASSOCIATES TIDES, L.P.                    :
                                          :
                                          :
PETITION OF: ISLE OF CAPRI                :
ASSOCIATES, L.P., ISLE OF CAPRI           :
ASSOCIATES HORIZON, LP, ISLE OF           :
CAPRI ASSOCIATES TIDES, LP                :


                                     ORDER



PER CURIAM

     AND NOW, this 18th day of September, 2019, the Petition for Allowance of Appeal

is DENIED.